Citation Nr: 0029104	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral 
orchiectomy resulting from prostate cancer.

2.  Entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2000) based upon 
loss of the testicles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.


REMAND

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his or her claim, have been substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See H.R. 
4205, The Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).  

The Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
prior provisions of 38 U.S.C.A. § 5107 (West 1991) and is 
therefore applicable under Karnas.  In view of this revision, 
the Board observes that the veteran has not been afforded a 
VA examination to date to determine the question of whether 
there is a causal relationship between the veteran's current 
prostate cancer, and resultant bilateral orchiectomy, and 
service.  This development should be accomplished prior to 
further Board action.  

Also, the United States Court of Appeals for Veterans Claims 
has stated that two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As the determination of the veteran's 
claim of entitlement to service connection for a bilateral 
orchiectomy resulting from prostate cancer could 
significantly affect the outcome of the claim of entitlement 
to special monthly compensation under 38 U.S.C.A. § 1114(k) 
(West 1991 & Supp. 2000) based upon loss of the testicles, a 
determination of the latter claim should be deferred until 
the development of the former claim is completed.
 
Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination to determine the etiology, 
nature, and extent of his current 
prostate cancer and resultant bilateral 
orchiectomy.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's prostate cancer is 
related to his period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
bilateral orchiectomy resulting from 
prostate cancer and entitlement to 
special monthly compensation under 
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
2000) based upon loss of the testicles.  
If the determination of either claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
WARREN W. RICE, JR.
Veterans Law Judge
Board of Veterans' Appeals

 

